Case 1:17-cv-01323-MN Document 308-1 Filed 07/17/20 Page 1 of 2 PageID #: 8986




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 Consumer Financial Protection Bureau,        )
                                              )
                        Plaintiff,            )
                                              )       C.A. No. l :l 7-cv-01323-MN
         V.                                   )
                                              )
 The National Collegiate Master Student       )
 Loan Trust, et al.,                          )
                                              )
                        Defendants.           )


     DECLARATION OF KATHLEEN L. KRANINGER, DIRECTOR OF PLAINTIFF
              CONSUMER FINANCIAL PROTECTION BUREAU,
                      REGARDING RATIFICATION

  I, Kathleen L. Kraninger, declare as follows, pursuant to 28 U.S.C. § 1746:

         1.      I am the Director of the Consumer Financial Protection Bureau (Bureau). I have

  served in that capacity since December 11, 2018. I was nominated to this position by the

 President on June 20, 2018 and confirmed by the Senate on December 6, 2018.

         2.     In September 2017, the Bureau filed the above-captioned lawsuit against

  Defendants The National Collegiate Master Student Loan Trust; National Collegiate Student

  Loan Trust 2003-1; National Collegiate Student Loan Trust 2004-1; National Collegiate Student

 Loan Trust 2004-2; National Collegiate Student Loan Trust 2005-1; National Collegiate Student

 Loan Trust 2005-2; National Collegiate Student Loan Trust 2005-3; National Collegiate Student

 Loan Trust 2006-1; National Collegiate Student Loan Trust 2006-2; National Collegiate Student

 Loan Trust 2006-3; National Collegiate Student Loan Trust 2006-4; National Collegiate Student

 Loan Trust 2007-1; National Collegiate Student Loan Trust 2007-2; National Collegiate Student

 Loan Trust 2007-3; and National Collegiate Student Loan Trust 2007-4.
Case 1:17-cv-01323-MN Document 308-1 Filed 07/17/20 Page 2 of 2 PageID #: 8987




        3.      On June 29, 2020, the Supreme Court issued a decision in Seila Law LLC v.

 Consumer Financial Protection Bureau, No. 19-7, 2020 WL 3492641 (U.S. June 29, 2020). That

 decision held that a provision of the Bureau's organic statute that permitted the President to

 remove the Bureau's Director only for "inefficiency, neglect of duty, or malfeasance in office"

 was unconstitutional. The Court accordingly severed that provision from the statute. In light of

 this decision, I understand that the President may now remove me with or without cause.

        4.      In my capacity as the Bureau's Director, I have considered the basis for the

 Bureau's decision to file the above-captioned lawsuit against Defendants.

        5.      On behalf of the Bureau, I hereby ratify the decision to file the above-captioned

 lawsuit against Defendants.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on �             l , 2020.


                                                       Kathleen L. Kraninger
                                                       Director
                                                       Consumer Financial Protection Bureau




                                                  2
